Citation Nr: 1828700	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  09-33 440		DATE
Advanced on the Docket
		

THE ISSUES

1.  Entitlement to an increased initial disability rating for osteoarthritis, right ankle, evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for tricompartmental osteoarthritis of the right knee status post total knee replacement, evaluated as 10 percent disabling prior to August 3, 2009, and 30 percent from October 1, 2010.

3.  Entitlement to an increased disability rating for tricompartmental osteoarthritis of the left knee status post total knee replacement, evaluated as 10 percent disabling prior to September 20, 2010, and 30 percent disabling from November 1, 2011.

4.  Entitlement to an increased initial disability rating for lumbar degenerative disk disease, status post L4-L5 laminotomies and diskectomies, evaluated as 20 percent disabling.

5.  Entitlement to an increased disability rating for bilateral hearing loss, evaluated as 20 percent disabling prior to June 27, 2017, and 40 percent thereafter.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ORDER

An initial rating in excess of 10 percent for osteoarthritis, right ankle, is denied.

An increased disability rating for tricompartmental osteoarthritis of the right knee status post total knee replacement in excess of 10 percent prior to August 3, 2009, and in excess of 30 percent from October 1, 2010, is denied.

An increased disability rating for tricompartmental osteoarthritis of the left knee status post total knee replacement in excess of 10 percent prior to September 20, 2010, and in excess of 30 percent from November 1, 2011, is denied.

An initial rating in excess of 20 percent for lumbar degenerative disk disease, status post L4-L5 laminotomies and diskectomies, is denied.

Prior to April 30, 2012, a rating in excess of 10 percent for bilateral hearing loss is denied.

From April 30, 2012, to June 26, 2017, a rating of 30 percent, but not higher, for bilateral hearing loss is granted, subject to the regulations governing disbursement of VA monetary benefits.

Beginning June 27, 2017, a rating in excess of 40 percent for bilateral hearing loss is denied.

A TDIU is denied.


FINDINGS OF FACT

1.  The Veteran's right ankle osteoarthritis has been manifested by pain and moderate limitation of motion.

2.  Prior to August 3, 2009, the Veteran's tricompartmental osteoarthritis of the right knee status post total knee replacement was not limited to extension to more than 10 degrees.

3.  Beginning October 1, 2010, the Veteran's tricompartmental osteoarthritis of the right knee status post total knee replacement did not result in chronic residuals consisting of severe painful motion or weakness.

4.  Prior to September 20, 2010, the Veteran's tricompartmental osteoarthritis of the left knee status post total knee replacement was not limited to extension to more than 10 degrees.

5.  Beginning November 1, 2011, the Veteran's tricompartmental osteoarthritis of the left knee status post total knee replacement did not result in chronic residuals consisting of severe painful motion or weakness.

6.  The Veteran's lumbar degenerative disk disease, status post L4-L5 laminotomies and diskectomies, is manifested by pain, limitation of range of motion, tenderness on palpation not resulting in abnormal gait, and forward flexion limited to less than 60 degrees, but it does not result in forward flexion to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.

7.  Prior to April 30, 2012, the Veteran demonstrated hearing acuity of Level IV in the right ear and hearing acuity of Level V in the left ear.

8.  From April 30, 2012, to June 26, 2017, the Veteran demonstrated hearing acuity of Level VI in the right ear and hearing acuity of Level VI in the left ear.

9.  Beginning June 27, 2017, the Veteran demonstrated hearing acuity of Level VI in the right ear and hearing acuity of Level VIII in the left ear.

10.  The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for osteoarthritis, right ankle, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2017).

2.  The criteria for an increased disability rating for tricompartmental osteoarthritis of the right knee status post total knee replacement, in excess of 10 percent prior to August 3, 2009, and in excess of 30 percent from October 1, 2010, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256-5263 (2017).

3.  The criteria for an increased disability rating for tricompartmental osteoarthritis of the left knee status post total knee replacement, in excess of 10 percent prior to September 20, 2010, and in excess of 30 percent from November 1, 2011, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256-5263 (2017).

4.  The criteria for an initial disability rating in excess of 20 percent for lumbar degenerative disk disease, status post L4-L5 laminotomies and diskectomies, are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5010, 5242 (2017).

5.  Prior to April 30, 2012, the criteria for a rating in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2017).

6.  From April 30, 2012, to June 26, 2017, the criteria for a rating of 30 percent, but not higher, for bilateral hearing loss are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2017).

7.  Beginning June 27, 2017, the criteria for a rating in excess of 40 percent for bilateral hearing loss are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2017).

8.  The criteria for a TDIU are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

The Veteran served on active duty from June 1958 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho (RO).

In June 2011 and March 2017, the Board remanded these matters for further development, and the case has been returned for appellate consideration.  The Board finds there has been substantial compliance with its March 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial and not strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claims.

Law and Analysis

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2 (2017).  If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The primary focus in a claim for increased rating is the present level of disability.  Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal.  Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C. § 5107(a) (2012); Fagan v. Shinseki, 573 F.3d 1282, 1286-88 (Fed. Cir. 2009).  In making determinations, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

The Board notes that the Veteran is competent to report that which he has perceived through the use of his senses, including the occurrence of pain and other symptoms of his disabilities.  See 38 C.F.R. § 3.159(a)(2) (2017); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  He is not, however, competent to state whether his symptoms warrant a specific rating under the schedule for rating disabilities, and as such, his statements are afforded no probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).



1.  OSTEOARTHRITIS, RIGHT ANKLE

The Veteran essentially contends that his service-connected right ankle osteoarthritis is more disabling then contemplated by the assigned initial evaluation of 10 percent disabling.  In his February 2009 notice of disagreement, he stated that a 20 percent evaluation was warranted under Diagnostic Code 5010 (arthritis due to trauma) because he had X-ray evidence of arthritis in two or more major joint groups with incapacitating exacerbations.  In considering the evidence of record under the laws and regulations set forth herein, the Board concludes that a rating in excess of 10 percent is not warranted.

Here, the Veteran's right ankle osteoarthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5271 (2017).  In the assignment of Diagnostic Codes, hyphenated numbers may be used.  In the selection of code numbers, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2017).

Under Diagnostic Code 5271, a 10 percent evaluation is warranted for moderate limitation of motion of the ankle.  A higher, 20 percent, evaluation is warranted where there is marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Codes 5271 (2017).  Pursuant to VA regulations, normal range of motion for ankle dorsiflexion is 0 to 20 degrees and for plantar flexion is 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2017).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Read together, 38 C.F.R. § 4.71a, Diagnostic Code 5003, and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, that is established by X-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health 68 (4th ed. 1987)).

In October 2008, the Veteran was afforded a VA examination for joint conditions.  It was noted that he had been diagnosed with osteochondritis dessicans and that a bone chip had been removed in July 1973.  The Veteran reported that his right ankle ached and that he had to limit his activity.

Range of motion for both ankle was measured three times averaging dorsiflexion to 10 degrees bilaterally; plantar flexion was to 48/48 degrees; inversion was to 60/60 degrees; and inversion was to 10/10 degrees.  It was noted that the right ankle did not have crepitus with range of motion.  It was noted that X-ray showed talar bump over the medial aspect, and there were mild degenerative changes medial compartment of the right ankle.  The Veteran was diagnosed with moderate to severe osteoarthritis of the right ankle.

In June 2017, the Veteran was afforded a VA examination for ankle conditions.  It was noted that in addition to osteoarthritis of the right ankle, there were residuals of surgery for right ankle osteochondritis dessicans.  The Veteran reported that the only problem with his right ankle was a little arthritis and that after walking it was a little sore laterally.  He reported that his back and knees were his real limitations.  He did not report any functional loss of his right ankle.

On initial range of motion testing of the right ankle, the dorsiflexion was to 10 degrees and plantar flexion was to 20 degrees.  The examiner noted that this was functional loss compared to the contralateral side.  The examiner noted that there was pain on examination in both directions, but it did not result in functional loss.  It was recorded that the Veteran was able to do repetitive use testing, and it was indicated that there was no additional loss of function or range of motion of the right ankle after three repetitions.

The examiner recorded that there was no evidence of pain with weight bearing.  It was recorded that there was evidence of localized tenderness or pain on palpation of the right ankle, which was mild posterior lateral malleolar area tenderness.  It was indicated that there was no objective evidence of crepitus.

It was indicated that there was suspected right ankle instability or dislocation but there was no laxity compared to the left ankle on the anterior drawer test or the talar tilt test.

It was indicated that the Veteran had not had shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or talectomy (astragalectomy).

It was recorded that the Veteran had right ankle talus pinning in 1973.  It was indicated that the Veteran did not use any assistive devices.  It was indicated that there was imaging evidence of degenerative or traumatic arthritis of the right ankle.

The examiner recorded that there was evidence of pain on passive range of motion testing and when the right ankle was used in non-weight bearing.

For comparison, on initial range of motion testing of the left ankle, the dorsiflexion was to 10 degrees and plantar flexion was to 30 degrees.  This was attributed to normal aging as there was no history of trauma.  It was recorded that the Veteran was able to do repetitive use testing, and it was indicated that there was no additional loss of function or range of motion of the left ankle after three repetitions.

It was noted that there was no evidence of pain on examination or on weight bearing, or localized tenderness or pain on palpation of the left ankle.  It was indicated that there was no objective evidence of crepitus of the left ankle.

It was recorded that muscle strength was normal in both ankles; there was no muscle atrophy; and there was no ankylosis.

Based on the evidence, the Board finds that an evaluation in excess of 10 percent is not warranted.  With normal dorsiflexion being to 20 degrees and plantar flexion to 45 degrees, during the October 2008 VA examination, the Veteran's range of motion of the right ankle was essentially normal.  38 C.F.R. § 4.71, Plate II (2017).  During the June 2017 VA examination, his dorsiflexion was still to 10 degrees but the plantar flexion was reduced to 20 degrees.  Accordingly, the Board finds moderate disability.  The Board finds that the range of motion of the Veteran's right ankle is not commensurate with marked limitation of motion to warrant a 20 percent disability rating.  Indeed, the Veteran stated during the examination that it only got a little sore after walking and that it was not a real limitation.

Because the Veteran is in receipt of a disability rating based on actual limitation of motion, a separate evaluation for painful motion under Diagnostic Code 5010 (arthritis, due to trauma), which is rated as degenerative arthritis under Diagnostic Code 5003 is not warranted.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board has considered the effect of pain and weakness in evaluating the Veteran's right ankle disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence shows, however, that the Veteran did not have any additional limitation following repetitive use or additional limitation during flare-ups.  The effect of pain is contemplated in the currently assigned disability evaluation under the rating code.  Additionally, there was full strength and no abnormal weightbearing.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  See Mitchel v. Shinseki, 25 Vet. App. 32, 33, 43 (2011) (finding that pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range of motion loss).

The Board considered other appropriate diagnostic codes to apply to the Veteran's right ankle disability.  However, absent ankylosis of the right ankle, a higher rating is not warranted under Diagnostic Code 5270.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2017).  There is also no evidence of ankylosis of the subastragalar or tarsal joint, or malunion of the os calcis or astragalus, or an astragalectomy at any time during the pendency of the appeal, thus Diagnostic Codes 5272, 5273, and 5274 do not apply.  38 C.F.R. § 4.71a, Diagnostic Codes 5272-5274 (2017).

Furthermore, the Board notes that the Veteran is separately service-connected for his right ankle scar and, therefore, will not address this issue herein.

As the preponderance of the evidence is against the claim for an increased rating, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

2.  RIGHT KNEE DISABILITY

The Veteran essentially contends that his service-connected tricompartmental osteoarthritis of the right knee status post total knee replacement is more disabling than contemplated by the assigned evaluations.  In his February 2009 notice of disagreement, he stated that he believed he should have been rated separately for limitation of range of motion, X-ray evidence of arthritis, and for moderate instability of the right knee.  In considering the evidence of record under the laws and regulations set forth herein, the Board concludes that a disability rating in excess of 10 percent prior to August 3, 2009, and in excess of 30 percent from October 1, 2010, is not warranted.

Prior to August 3, 2009

Prior to August 3, 2009, the Veteran's right knee osteoarthritis was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5261-5010, evaluated as 10 percent disabling.

Specific to knee claims, the Board notes that the VA Office of General Counsel has determined that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  For a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Codes 5260 or 5261 need not be compensable but must at least meet the criteria for a non-compensable rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98 (August 14, 1998).

VA's General Counsel has also determined that separate evaluations may be assigned for limitation of flexion and extension of the same joint.  VAOPGCPREC 09-2004 (September 17, 2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

Diagnostic Code 5256, which evaluates ankylosis of the knee, provides for a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  A 50 percent rating is assigned when there is ankylosis of the knee in flexion between 20 and 45 degrees.  A 60 percent rating is assigned when there is extremely unfavorable ankylosis of the knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2017).

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of the knee, and provides for a 10 percent rating for slight impairment; a 20 percent rating for moderate impairment; and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

Diagnostic Code 5258 provides for when semilunar cartilage is dislocated with frequent episodes of locking, pain, and effusion into the joint, and a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2017).

Diagnostic Code 5259 provides for when semilunar cartilage has been removed, but remains symptomatic, and a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2017).

Diagnostic Code 5260, which evaluates limitation of flexion, provides for a noncompensable rating when flexion is limited to 60 degrees; a 10 percent rating when flexion is limited to 45 degrees; a 20 percent rating when flexion is limited to 30 degrees; and a 30 percent rating when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).

Diagnostic Code 5261, which evaluates limitation of extension, provides for a noncompensable rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when extension is limited to 15 degrees; a 30 percent rating when extension is limited to 20 degrees; a 40 percent rating when extension is limited to 30 degrees; and a 50 percent rating when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).

Normal knee motion is from zero degrees to 140 degrees. 38 C.F.R. § 4.71, Plate II (2017).

Diagnostic Code 5262, which evaluates impairment of the tibia and fibula, provides for a 10 percent disability rating for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating for malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating for malunion of the tibia and fibula with marked knee and ankle disability; and a 40 percent rating for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2017).

Diagnostic Code 5263, which evaluates genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), provides for a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5263 (2017).

In October 2008, the Veteran was afforded a VA examination for joints, performed by Dr. A.W.  The Veteran reported that he had had three surgeries on his right knee and that he was awaiting total knee arthroplasty.  He reported that his knees hurt when standing and walking, and he reported difficulty descending embankments and stairs.

The examiner noted that the Veteran had normal ability to walk and that he walked with bent knees.  It was noted:  "On knee exam, collaterals and cruciates are intact.  He does have mild crepitus in both knees."  It was noted that X-ray of the right knee showed moderate to severe osteoarthritis.

In December 2008, the Veteran was afforded a VA examination for joints, performed by Dr. J.K.D.  Initial range of motion testing produced flexion to 120 degrees and extension to 10 degrees.  It was noted that there was objective evidence of pain with active motion.  It was noted that after three repetitions there was not objective evidence of pain or additional limitations.  It was indicated that there was giving way, instability, pain, and stiffness.  It was indicated that the Veteran had flare-ups on a weekly basis that were severe and lasted hours.  The Veteran reported that Motrin and use of a hot tub alleviated the symptoms during flare-ups.  It was indicated that there was no deformity, weakness, or incoordination.  It was indicated that the Veteran's knee disabilities affected his daily activities.

In November 2015, Dr. J.K.D. provided an addendum medical opinion addressing conflicting medical evidence between the October and December 2008 VA examination reports concerning whether there was instability in the knees.  This was based upon a review of the available records.

Dr. J.K.D. explained that his entry of instability in the December 2008 VA examination report would have been based upon the Veteran's self-report, not based on a physical examination showing laxity, because the entry is in the subjective portion of the template.  Dr. J.K.D. stated that Dr. A.W.'s statement concerning the collaterals and cruciates being intact would supersede the later entry.  It was opined that if there had been any ligamentous deficiency, it would have been noted at the time the Veteran had his various surgeries and carried forward to Dr. A.W.'s examination report.

Dr. J.K.D. stated that, regarding the right knee, the August 2009 total knee replacement operative report noted "absent ACL."  It was opined that since Dr. A.W. specifically stated that on examination the collaterals and cruciates were intact, one must assume that the ACL became absent after Dr. A.W.'s examination, either between the two examinations, or between the December 2008 examination and the total knee replacement.  It was concluded that any instability in the right knee would have been due to an intercurrent injury long after, and unrelated to, military service.

The Board finds that the evidence of record does not support the assignment of a disability rating in excess of 10 percent under Diagnostic Code 5261 for the Veteran's service-connected right knee disability.  During the December 2008 VA examination, his right knee extension was not limited to more than 10 degrees.

Because the Veteran is in receipt of a disability rating based on actual limitation of motion, a separate evaluation for painful motion under Diagnostic Code 5010 (arthritis, due to trauma), which is rated as degenerative arthritis under Diagnostic Code 5003, is not warranted.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board must consider the other diagnostic criteria related to the knee to determine whether an increased rating, or an additional separate compensable rating, is warranted for the Veteran's service-connected right knee disability.  These diagnostic codes, however, do not apply because there is no probative evidence of ankylosis of the right knee (DC 5256); recurrent subluxation or lateral instability (DC 5257); dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint (DC 5258); removal of the semilunar cartilage (DC 5259); or genu recurvatum (DC 5263).  The Veteran did not exhibit limitation of flexion to 60 degrees to warrant a rating under Diagnostic Code 5260, nor is there evidence of impairment of tibia and fibula to warrant a rating under Diagnostic Code 5262.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5259, 5260, 5263 (2017).

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of pain on repetitive use.  During the December 2008 VA examination, it was noted that after three repetitions there was not objective evidence of pain or additional limitations.  Hence, there is no probative evidence that the right knee was limited in motion to warrant a rating in excess of the initial 10 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

As the preponderance of the evidence is against the claim for an increased rating for this timeframe, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Beginning October 1, 2010

Beginning October 1, 2010, the Veteran's status post right knee replacement is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055, evaluated as 30 percent disabling.

Diagnostic Code 5055 provides the rating criteria for the prosthetic replacement of a knee joint.  Under this code, for one year following implantation, the knee joint warrants an evaluation of 100 percent.  38 C.F.R. § 4.71a, DC 5055 (2017).  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation is warranted.  Id.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  Id.  The minimum evaluation is 30 percent.  Id.

In January 2011, the Veteran was afforded a VA examination for joint conditions.  The Veteran reported that since his right total knee replacement it was better in that it did not hurt all the time and that he could walk down hills and stairs.  He reported that, however, he had only 110 degrees flexion, which made it hurt, and that there was little rotation such that it was hard to cross legs.  The Veteran reported no current treatment.

The Veteran reported that after walking more than half a mile his right knee would hurt; after taking NSAIDS and rest for half an hour, he could resume activity.  It was indicated that there was pain and stiffness.  It was indicated that there was no deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, or symptoms of inflammation. It was indicated that the motion of the right knee was not affected and that there were not flare-ups.  It was recorded that the Veteran was limited to standing for 15 to 30 minutes, and that he could walk between a quarter and one mile.  It was indicated that he did not use any assistive devices.

It was indicated that there was right knee tenderness but no crepitation, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae.  It was recorded that there was mild right knee weakness when the joint was painful.

Initial range of motion testing of the right knee produced flexion to 110 degrees and extension to 0 degrees.  It was recorded that there was not objective evidence of pain on motion but there was objective evidence of pain following repetitive use testing.  It was indicated that there was not additional limitation of range of motion after three repetitions.  It was indicated that there was no right knee joint ankylosis.

The Veteran reported that he did not have flare-ups but that it could flare up with overuse, which he avoids.  He reported that when he thinks it will begin to hurt because he has overused it, he takes NSAIDS.  It was noted that, in regards to occupational activities, the Veteran had decreased mobility and problems with lifting and carrying as well as pain.  The Veteran reported that, in his opinion, range of motion of 110 degrees was poor and thus he limited his sports, exercise, and hard work.

In April 2012, the Veteran was afforded a VA examination for knee and lower leg conditions.  The Veteran reported that his recovery from the right knee replacement was "phenomenal;" that it did not hurt, swell, or give out.  The only problem he identified was flexion when he crouched.  It was noted that the Veteran's gait was normal and that he did not use any assistive devices.

For current treatment, the Veteran reported walking a mile-and-a-half three times a week and some swimming.  He reported that he would get the bike out when the weather improved.  He reported taking 800 mg of Ibuprofen each morning for his back, which also helped his knees.  It was indicated that the Veteran reported that flare-ups did not impact the function of his knee.

Initial range of motion testing for the right knee produced flexion to 125 degrees and extension to 0 degrees.  It was indicated that there was no objective evidence of painful motion.  Repetitive use testing produced the same results after three repetitions.  It was indicated that the Veteran did not have tenderness or pain to palpation of the right knee.  It was indicated that muscle strength was normal.

The right knee was normal on Lachman test (anterior instability) and posterior drawer test (posterior instability), but was 1+ for medial-lateral instability.  It was indicated that there was no history of recurrent patellar subluxation/dislocation, shin splints (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.

It was indicated that the Veteran had a meniscus (semilunar cartilage) condition of the right knee, which did not have symptoms, and that he had a meniscectomy.  It was indicated that he did not have any residuals due to the meniscectomy.

It was indicated that there was imaging evidence of degenerative or traumatic arthritis in the right knee.  It was indicated that there was no X-ray evidence of patellar subluxation.  It was indicated that the Veteran's knees did not impact his ability to work.

In June 2017, the Veteran was afforded a VA examination for knee and lower leg conditions.  It was recorded that the Veteran had right knee arthroplasty (total knee joint replacement) in 2009.  The Veteran reported that his only exercise was walking but that he could not walk more than a quarter mile on a hard surface so he walked off the sidewalks.  He reported that because he is limited by the prosthesis to 95 degrees of movement, he cannot squat close to the ground or kneel for gardening.  He reported that he had to use his arms to boost himself out of chairs.  He reported that he could not ski; that hunting was hard getting up from the ground; and that he had to take stairs slowly in both directions.  He reported that he had not had treatment or evaluation of his knees in the past five years and that there was no pain except as to walking on hard surfaces.

Initial range of motion testing produced flexion to 105 degrees and extension to 0 degrees.  The examiner indicated that the decreased range of motion equated to decreased function.  The examiner recorded that pain on flexion was noted on examination but it did not cause functional loss.  It was indicated that there was pain with weight bearing.  It was indicated that there was not objective evidence of localized tenderness or pain on palpation of the right knee, and there was not objective evidence of crepitus.

The examiner recorded that the Veteran was able to do repetitive use testing and that there was no additional functional loss or range of motion after three repetitions.  It was indicated that disturbance of locomotion contributed to disability.

It was recorded that muscle strength was normal, that there was no muscle atrophy, and that there was no ankylosis.  It was recorded that there was no history of recurrent subluxation, lateral instability, or recurrent effusion of the right knee.  It was indicated that joint stability testing was performed and no joint instability was present with all tests being normal.

It was indicated that the Veteran had not had recurrent patellar dislocation, shin splints (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  It was indicated that he had not had a meniscus (semilunar cartilage) condition.  It was indicated that he did not use any assistive devices as a normal mode of locomotion.  It was indicated that there was imaging evidence of degenerative or traumatic arthritis.

The examiner indicated that there was evidence of pain on passive range of motion testing and when the joint was used in non-weight bearing.

The Board finds that, beginning October 1, 2010, the evidence of record does not support the assignment of a rating in excess of 30 percent under Diagnostic Code 5055 for the Veteran's service-connected right knee disability.  While the Veteran has been noted to have painful motion, there is no indication of severe painful motion or weakness in the right knee to warrant a rating higher than his current 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2017).  Additionally, a higher rating is not warranted under Diagnostic Codes 5256, 5261, or 5262 as there is no evidence that the Veteran has ankylosis, the requisite limitation of extension (i.e., extension limited to 30 degrees), or any impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, 5262 (2017).

The Board must consider the other diagnostic criteria related to the knee to determine whether an increased rating, or an additional separate compensable rating, is warranted for the Veteran's right knee disability.  While the report of the April 2012 VA examination shows 1+ medial-lateral instability of the right knee, instability is not seen on the reports of the January 2011 or June 2017 VA examinations or in the Veteran's medical treatment records.  Accordingly, the Board finds that a separate compensable rating under Diagnostic Code 5257 is not warranted since this appears to have been a situational finding during a single examination.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

The Board notes that there is conflicting evidence between the April 2012 and June 2017 VA examination reports as to whether the Veteran had the right knee semilunar cartilage removed, but this is not pertinent as to evaluating disability under Diagnostic Code 5259 since it was recorded in the April 2012 report that it was asymptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2017).

The remaining diagnostic codes do not apply as there is no competent evidence of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint (DC 5258) or genu recurvatum (DC 5263).  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258, 5263 (2017).  Nor is a separate compensable rating warranted under Diagnostic Code 5260 as the Veteran has not exhibited flexion of the right knee to be limited to 45 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of pain on repetitive use.  Further limitations after repetitive use were not seen so there is no probative evidence that the right knee is limited in motion to warrant a rating in excess of the current 30 percent evaluation.  38 C.F.R. §§ 4.40, 4.45, 4.49; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Furthermore, the Board notes that the Veteran is separately service-connected for the scar resulting from his right total knee replacement and, therefore, will not address the issue herein.

As the preponderance of the evidence is against the claim for an increased rating for this timeframe, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

3.  LEFT KNEE DISABILITY

The Veteran essentially contends that his service-connected tricompartmental osteoarthritis of the left knee status post total knee replacement is more disabling than contemplated by the assigned evaluations.  In his February 2009 notice of disagreement, he stated that he believed he should have been rated separately for limitation of range of motion, X-ray evidence of arthritis, and for moderate instability of the left knee.  In considering the evidence of record under the laws and regulations set forth herein, the Board concludes that a disability rating in excess of 10 percent prior to September 20, 2010, and in excess of 30 percent from November 1, 2011, is not warranted.

Prior to September 20, 2010

In October 2008, the Veteran was afforded a VA examination for joints, performed by Dr. A.W.  The Veteran reported that he had had numerous surgeries on his left knee.  He reported that his knees hurt when standing and walking, and he reported difficulty descending embankments and stairs.

The examiner noted that the Veteran had normal ability to walk and that he walked with bent knees.  It was noted:  "On knee exam, collaterals and cruciates are intact.  He does have mild crepitus in both knees."  It was noted that X-ray of the left knee showed moderate to severe osteoarthritis.

In December 2008, the Veteran was afforded a VA examination for joints, performed by Dr. J.K.D.  Initial range of motion testing produced flexion to 124 degrees and extension to 10 degrees.  It was noted that there was objective evidence of pain with active motion.  It was noted that after three repetitions there was not objective evidence of pain or additional limitations.  It was indicated that there was giving way, instability, pain, and stiffness.  It was indicated that the Veteran had flare-ups on a weekly basis that were severe and lasted hours.  The Veteran reported that Motrin and use of a hot tub alleviated the symptoms during flare-ups.  It was indicated that there was no deformity, weakness, or incoordination.  It was indicated that the Veteran's knee disabilities affected his daily activities.

In November 2015, Dr. J.K.D. provided an addendum medical opinion addressing conflicting medical evidence between the October and December 2008 VA examination reports concerning whether there was instability in the knees.  This was based upon a review of the available records.

Dr. J.K.D. explained that his entry of instability in the December 2008 VA examination report would have been based upon the Veteran's self-report, not based on a physical examination showing laxity, because the entry is in the subjective portion of the template.  Dr. J.K.D. stated that Dr. A.W.'s statement concerning the collaterals and cruciates being intact would supersede the later entry.  It was opined that if there had been any ligamentous deficiency, it would have been noted at the time the Veteran had his various surgeries and carried forward to Dr. A.W.'s examination report.

Dr. J.K.D. stated that, regarding the left knee, the operative report for the September 2010 left knee replacement did not indicate any findings of a deficient or absent ACL, PCL, or collateral ligament.  It was concluded that, by definition, the left knee was not unstable at the time of the October and December 2008 VA examinations.

The Board finds that the evidence of record does not support the assignment of a disability rating in excess of 10 percent under Diagnostic Code 5261 for the Veteran's service-connected left knee osteoarthritis.  During the December 2008 VA examination, his left knee extension was not limited to more than 10 degrees.

Likewise, a separate evaluation is not warranted under Diagnostic Code 5260 as flexion has not been limited to 45 degrees (or even 60 degrees for a noncompensable evaluation).  

As stated above, since this disability rating is based on actual limitation of extension, a separate evaluation under arthritis for painful motion is not warranted.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Burton v. Shinseki, 25 Vet. App. 1 (2011); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2017).

For the same reasons as stated above, the other diagnostic criteria related to the knee do not apply to the Veteran's left knee disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5226-5260, 5262-5263 (2017).

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of pain on repetitive use.  During the December 2008 VA examination, it was noted that after three repetitions there was not objective evidence of pain or additional limitations to the left knee.  Hence, there is no probative evidence that the left knee was limited in motion to warrant a rating in excess of the initial 10 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

As the preponderance of the evidence is against the claim for an increased rating for this timeframe, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


Beginning November 1, 2011

Beginning November 1, 2011, the Veteran's status post left knee replacement is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055 evaluated as 30 percent disabling.

The Veteran's medical treatment records show that between October and December 2010 the Veteran repeatedly overdid on physical activity after his left total knee replacement such that he experienced effusions requiring aspiration and was given steroid injections.  It was noted during an October 2010 examination that the left knee was ligamentously stable.  It was noted during a December 2010 examination that there was varus and valgus stability.

In April 2012, the Veteran was afforded a VA examination for knee and lower leg conditions.  In addition to the noted self-reports above, he reported that the recovery from the left knee replacement required additional treatment.  He reported having an arthroscopic debridement in April 2011, a couple of fluid aspirations, and a couple of cortisone shots.  He reported walking up to a mile and half, and currently, the left knee felt loose sometimes when he walked.  He explained loose as meaning that when tightening his quadriceps while sitting, he could feel something click sometimes.  He estimated that the strength of the left knee was 75 percent of what it was.  He reported that he had limitations of how far he could walk while hunting and how high he could ascend due to having to walk back down the mountain.

It was indicated that the Veteran reported that flare-ups did not impact the function of his knee.

Initial range of motion testing for the left knee produced flexion to 115 degrees and extension to 0 degrees.  It was indicated that there was objective evidence of painful motion on flexion at 115 degrees.  Repetitive use testing produced the same results after three repetitions.  It was indicated that the Veteran did not have tenderness or pain to palpation of the left knee.  It was indicated that muscle strength was normal.

The left knee was 1+ on the Lachman test (anterior instability), 1+ on the posterior drawer test (posterior instability), and 2+ for medial-lateral instability.  It was indicated that there was no history of recurrent patellar subluxation/dislocation, shin splints (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.

It was indicated that the Veteran had a meniscus (semilunar cartilage) condition of the left knee, which did not have symptoms.

It was indicated that there was imaging evidence of degenerative or traumatic arthritis in the left knee.  It was indicated that there was no X-ray evidence of patellar subluxation.

In June 2017, the Veteran was afforded a VA examination for knee and lower leg conditions.  It was recorded that the Veteran had left knee arthroplasty (total knee joint replacement) in 2010.

Initial range of motion testing produced flexion to 105 degrees and extension to 0 degrees.  The examiner indicated that the decreased range of motion equated to decreased function.  The examiner recorded that pain on flexion was noted on examination but it did not cause functional loss.  It was indicated that there was pain with weight bearing.  It was indicated that there was not objective evidence of localized tenderness or pain on palpation of the right knee, and there was not objective evidence of crepitus.

The examiner recorded that the Veteran was able to do repetitive use testing and that there was no additional functional loss or range of motion after three repetitions.  It was indicated that disturbance of locomotion contributed to disability.

It was recorded that muscle strength was normal, that there was no muscle atrophy, and that there was no ankylosis.  It was recorded that there was no history of recurrent subluxation, lateral instability, or recurrent effusion of the right knee.  It was indicated that joint stability testing was performed and no joint instability was present with all tests being normal.

It was indicated that the Veteran had not had recurrent patellar dislocation, shin splints (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  It was indicated that he had not had a meniscus (semilunar cartilage) condition.  It was indicated that he did not use any assistive devices as a normal mode of locomotion.  It was indicated that there was imaging evidence of degenerative or traumatic arthritis.

The examiner indicated that there was evidence of pain on passive range of motion testing and when the joint was used in non-weight bearing.

The Board finds that, beginning November 1, 2011, the evidence of record does not support the assignment of a rating in excess of 30 percent under Diagnostic Code 5055 for the Veteran's service-connected left knee disability.  While the Veteran has been noted to have painful motion, there is no indication of severe painful motion or weakness in the left knee to warrant a rating higher than his current 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2017).  Additionally, a higher rating is not warranted under Diagnostic Codes 5256, 5261, or 5262 as there is no evidence that the Veteran has ankylosis, the requisite limitation of extension (i.e., extension limited to 30 degrees), or any impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, 5262 (2017).

The Board must consider the other diagnostic criteria related to the knee to determine whether an increased rating, or an additional separate compensable rating, is warranted for the Veteran's left knee disability.  While the report of the April 2012 VA examination shows slight instability of the left knee, instability is not seen on the reports of the January 2011 or June 2017 VA examinations or in the Veteran's medical treatment records.  Accordingly, the Board finds that a separate compensable rating under Diagnostic Code 5257 is not warranted since this appears to have been a situational finding during a single examination.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

The Board notes that there is conflicting evidence between the April 2012 and June 2017 VA examination reports as to whether the Veteran had the left knee semilunar cartilage removed, but this is not pertinent as to evaluating disability under Diagnostic Code 5259 since it was recorded in the April 2012 report that it was asymptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2017).

The remaining diagnostic codes do not apply as there is no competent evidence of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint (DC 5258) or genu recurvatum (DC 5263).  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258, 5263 (2017).  Nor is a separate compensable rating warranted under Diagnostic Code 5260 as the Veteran has not exhibited flexion of the left knee to be limited to 45 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of pain on repetitive use.  Further limitations after repetitive use were not seen so there is no probative evidence that the left knee is limited in motion to warrant a rating in excess of the current 30 percent evaluation.  38 C.F.R. §§ 4.40, 4.45, 4.49; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Furthermore, the Board notes that the Veteran is separately service-connected for the scar resulting from his left total knee replacement and, therefore, will not address the issue herein.

As the preponderance of the evidence is against the claim for an increased rating for this timeframe, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


4.  LUMBAR DEGENERATIVE DISK DISEASE

The Veteran essentially contends that his service-connected lumbar spine disability is more disabling than contemplated by the assigned evaluation of 20 percent disabling.  In considering the evidence of record under the laws and regulations set forth herein, the Board concludes that an initial rating in excess of 20 percent is not warranted.

Here, the Veteran's lumbar degenerative disk disease, status post L4-L5 laminotomies and diskectomies, is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2017).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2017).

Under the General Rating Formula for Diseases and Injuries of the Spine, ratings for the thoracolumbar spine are assigned as follows:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Additional notes are as follows:

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).

Per Note (6), intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table) (2017).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months warrants a 10 percent evaluation.  A 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243 (2017).

The Formula for Rating IVDS has the following notes:

Note (1):  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If IVDS is present in more than one spinal segment, provided that the affects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

In a February 2009 rating decision, the RO granted service connection for the Veteran's lumbar spine disability, assigning an initial disability rating of 10 percent effective June 9, 2008.  In a January 2018 rating decision, after the October 2008 and April 2012 VA examinations were found inadequate, the RO assigned a disability rating of 20 percent effective June 9, 2008, based upon the June 2017 VA examination report.

In his February 2009 notice of disagreement, the Veteran stated that he was in constant pain from his back.  He stated that if he had stopped at the point of pain during the October 2008 VA examination for back conditions, then he would not have moved his back at all.  Because he did move to the point of pain, he had to rest the remainder of the day and most of the next day with the help of 800 mg of Ibuprofen.

The report of the April 2012 VA examination for back conditions shows that the Veteran's treatment at that time included 200 to 800 mg of Ibuprofen per day and exercise.  The Veteran reported that he had always been quite flexible so that was not a good gauge of his disability.  He reported that once or twice per year he would have back spasms that put him in his reclining chair for up to six hours.

It was recorded that based upon imaging studies, other significant diagnostic findings included moderate degenerative changes with diffuse decreased disc heights, relatively sparing L3-L4 with endplate spurring and facet arthritis; relatively prominent levoconvex thoracic lumbar scoliotic curvature; no significant change since 2008.

In June 2017, the Veteran was afforded a VA examination for back conditions.  It was indicated that the Veteran had degenerative arthritis of the spine; degenerative disc disease/degenerative joint disease of the lumbar spine.  The Veteran reported that during the past five years his back pain had increased 50 percent with constant pain at about 3/10 sitting or standing.  He reported that any physical activity will make the back worse, such as mowing, standing and casting to fish, and carrying his rifle.  He reported taking one to four Ibuprofen tablets per day and using a hot tub daily.  It was noted that he did not report radicular symptoms.

The examiner recorded that the Veteran reported functional loss as impacting sitting, standing, bending, and lifting.

On initial range of motion testing, forward flexion was to 45 degrees; extension was to 10 degrees; right lateral flexion was to 20 degrees; left lateral flexion was to 20 degrees; right lateral rotation was to 15 degrees; and left lateral rotation was to 15 degrees.  It was noted that there was evidence of pain and functional loss in all directions of motion.  It was noted that there was evidence of pain on weight bearing.  It was noted that there was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine, which was mild tenderness approximately one inch above the beltline.

The Veteran was able to perform repetitive-use testing, after which the following results were obtained:  forward flexion was to 35 degrees; extension was to 10 degrees; right lateral flexion was to 20 degrees; left lateral flexion was to 20 degrees; right lateral rotation was to 15 degrees; and left lateral rotation was to 15 degrees.  It was noted that the Veteran had guarding not resulting in abnormal gait or abnormal spinal contour.

It was recorded that motor strength, deep tendon reflexes, and sensory examinations were all normal.  It was noted that he did not have muscle atrophy, and straight leg raises were negative.

It was noted that the Veteran was not seen immediately after repetitive use over time.  It was noted that the Veteran was not examined during a flare-up.  It was recorded that there was no ankylosis of the spine; he did not have IVDS.  It was noted that he did not use any assistive devices for locomotion.

It was noted that there was imaging showing arthritis.  It was indicated that the Veteran did not have a vertebral fracture with loss of 50 percent or more of height.  The examiner indicated that there was pain on passive range of motion testing and pain when the joint was used in non-weight bearing.  The examiner further observed that there was no spinal ankylosis or any neurological abnormalities.  

In a July 2017 statement, the Veteran claimed that the moderate levoconvex curve of the thoracolumbar spine seen on imaging contributed to his constant back pain.  He also stated that his back pain combined with his bilateral hearing loss caused him to medically retire from flying.

In a January 2018 statement, the Veteran reported that he is in constant pain, taking between 200 and 800 mg Ibuprofen daily.  He stated that he sat in a hot tub/spa for an hour each day and that standing or sitting for any period of time resulted in pain and stiffness that could be relieved only by walking or lying flat on his back.  He reported that repetitive arm movements resulted in back pain and that he could not lift more than 25 pounds without causing pain.

Based upon a careful review of the foregoing, the Board finds that an increased initial evaluation in excess of 20 percent disabling for the Veteran's lumbar degenerative disk disease is not warranted.  The medical evidence shows that the Veteran's lumbar spine disability was not manifested by forward flexion to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.

When evaluating disabilities of the musculoskeletal system involving joints, in addition to the schedular criteria, adequate consideration must be given to functional loss due to flare-ups of pain, weakness, fatigability, incoordination, pain on movement, and lack of endurance.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca  v. Brown, 8 Vet. App. 202 (1995).  Consideration has been given to the evidence of functional loss and whether those manifestations of functional loss would rise to the level such that the next higher rating would be appropriate.

While considering the Veteran's descriptions of functional loss-difficulty with sitting, standing, bending, and lifting-and whether those manifestations would rise to the level such that the next higher rating would be appropriate, the Board finds that the objective medical findings are more probative.  See 38 C.F.R. §§ 3.159(a), 4.40, 4.45, 4.59 (2017); Layno v. Brown, 6 Vet. App. 465 , 469 (1994) (noting lay evidence is competent with regard to facts perceived through the use of the five senses); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The examination report shows that on repetitive use testing the Veteran's range of motion decreased from the initial 45 degrees to 35 degrees.  A disability rating of 20 percent contemplates the Veteran's functional loss since his range of motion falls squarely between 30 and 60 degrees.  All other testing was normal and the straight leg raising tests were negative.

The Board acknowledges the Veteran's repeated complaints of constant pain.  Pain alone, however, is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-8 (2011).

The Board finds that the Veteran was not so limited by the factors noted in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2017), as to constitute forward flexion of 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.  Accordingly, the Veteran's functional loss does not more nearly approximate the criteria for an increased rating.

The Board has also considered whether a separate evaluation is warranted for any neurological deficits.  However, the evidence specifically noted that there were no neurological abnormalities. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

5.  BILATERAL HEARING LOSS

The Veteran contends that his service-connected bilateral hearing loss is more disabling than contemplated by the assigned evaluations (20 percent disabling prior to June 27, 2017, and 40 percent thereafter).  In considering the evidence of record under the laws and regulations set forth herein, the Board concludes that from April 30, 2012, to June 26, 2017, a rating of 30 percent, but not higher, is warranted.  In this case, the rules for unilateral hearing loss, see 38 C.F.R. § 4.85(f) (2017), and exceptional patterns of hearing impairment, see 38 C.F.R. § 4.86 (2017), do not apply.

Here, the Veteran's bilateral hearing loss is rated under 38 C.F.R. § 4.4.85, Diagnostic Code 6100 (2017).  Prior to April 30, 2012, his bilateral hearing loss was evaluated as 10 percent disabling, and from April 30, 2012, to June 26, 2017, it was evaluated as 20 percent disabling.  Beginning June 27, 2017, it was evaluated as 40 percent disabling.  VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h), Table VI, Table VII (2017).  Table VI correlates the average puretone threshold (derived from the sum of the 1000, 2000, 3000, and 4000-Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85 (2017).  The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran presented a March 2009 statement from K.J.D. who is service-connected for bilateral hearing loss that was evaluated as 30 percent disabling.  K.J.D. stated that he had known the Veteran for fourteen years, and it was his opinion that the Veteran's hearing was worse than his own.

In a March 2009 statement, the Veteran claimed that his hearing was worse than K.J.D.  He provided some of K.J.D.'s pertinent audiogram data.  The Board notes that based upon the limited information the Veteran provided as to K.J.D., it appears that it may have been appropriate to rate the data under a provision that does not apply in this case.

The Board has considered in this case the provisions of 38 C.F.R. § 4.86 (2017) governing exceptional patterns of hearing impairment.  As shown below, none of the examination reports demonstrate that the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or that the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Therefore, the provisions of 38 C.F.R. § 4.86 do not apply.  See 38 C.F.R. § 4.86(a), (b) (2017).

In a January 2018 statement, the Veteran wrote that he understands less than fifty percent of words spoken in a noisy environment.  He had to give up his job as a pilot because of hearing loss.  As to other work, he would not be able to converse with customers or clients, use a telephone to conduct business.  He stated that the evaluations do not take quality of life into consideration.

The Veteran and K.J.D., as lay people, are competent to note what they experience, including decreased hearing acuity.  See 38 C.F.R. § 3.159(a)(2) (2017); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  In this case, however, the question of whether the specific degree of the Veteran's hearing loss warrants a particular disability rating is a complex medical question unlike testimony as to the Veteran experiencing the symptoms of decreased hearing generally.  Therefore, appropriate expertise is required to determine whether the Veteran's hearing acuity is impaired to the level of a particular disability rating.  In the present case, there is nothing in the record to suggest that the Veteran or K.J.D. have the appropriate training, experience, or expertise to render audiological findings.  See 38 C.F.R. § 3.159(a)(1) (2017).  While they are competent to report what they experience, they are not competent to state whether the Veteran's symptoms warrant a specific rating under the schedule for rating disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, their statements have no probative value as to evaluation of disability.

Prior to April 30, 2012

In October 2008, the Veteran was afforded a VA examination for hearing loss, during which the Veteran's speech recognition scores were 76 and 72 percent in the right and left ears respectively, and the following puretone thresholds were obtained:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
35
70
70
75
62.5
LEFT
25
60
65
65
53.75

For the Veteran's right ear, by intersecting the average puretone decibel loss falling between 58 and 65 with the percent speech discrimination from 76 to 82, the resulting numeric designation from Table VI is IV.  For the Veteran's left ear, by intersecting the average puretone decibel loss falling between 50 and 57 with the percent speech discrimination from 68 to 74, the resulting numeric designation from Table VI is V.

Table VII must then be consulted for assignment of a percentage evaluation and assignment of a diagnostic code.  With a numeric designation of IV for the right ear on the axis for the better ear and a numeric designation of V for the left ear on the axis for the poorer ear, the point of intersection on Table VII requires assignment of a 10 percent rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85(h) (2017).  Hence, the Board finds that prior to April 30, 2012, entitlement to an evaluation in excess of 10 percent is not warranted.

As the preponderance of the evidence is against the claim as to this timeframe, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

From April 30, 2012, to June 26, 2017

In April 2012, the Veteran was afforded a VA examination for hearing loss, during which the Veteran's speech recognition scores were 80 and 62 percent in the right and left ears respectively, and the following puretone thresholds were obtained:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
80
80
80
70
LEFT
35
70
80
80
66

The examiner indicated that the puretone test results were valid for rating purposes and that the use of the word recognition score in both ears was appropriate for this veteran.

For the Veteran's right ear, by intersecting the average puretone decibel loss falling between 66 and 73 with the percent speech discrimination from 76 to 82, the resulting numeric designation from Table VI is IV.  For the Veteran's left ear, by intersecting the average puretone decibel loss falling between 66 and 73 with the percent speech discrimination from 60 to 66, the resulting numeric designation from Table VI is VII.

Consulting Table VII, with a numeric designation of IV for the right ear on the axis for the better ear and a numeric designation of VII for the left ear on the axis for the poorer ear, the Board notes that the point of intersection on Table VII requires assignment of a 20 percent rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85(h) (2017).

The Veteran's VA medical treatment records show that his hearing was tested in February 2014, during which his speech recognition scores were 72 and 48 percent in the right and left ears respectively.

In December 2015, the Veteran underwent a private examination for hearing loss, during which the Veteran's Maryland CNC speech recognition scores were 16 and 24 percent in the right and left ears respectively, and the following puretone thresholds were obtained:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
45
90
90
95
80
LEFT
50
80
85
85
75

The physician noted the significant difference in speech recognition scores compared to the Veteran's VA examination reports, and it was attributed possibly to the VA examinations utilizing live speech versus this examination utilizing recorded speech.

In a January 2016 notice of disagreement, the Veteran wrote that during the private examination the audiologist diagnosed hyperextended right ear drum, which was attributed to the wide variations in the Veteran's previous audiology examinations.

For the Veteran's right ear, by intersecting the average puretone decibel loss falling between 74 and 81with the percent speech discrimination from 0 to 34, the resulting numeric designation from Table VI is XI.  For the Veteran's left ear, by intersecting the average puretone decibel loss falling between 74 and 81with the percent speech discrimination from 0 to 34, the resulting numeric designation from Table VI is XI.

Consulting Table VII, with a numeric designation of XI for the right ear on the axis for the better ear and a numeric designation of XI for the left ear on the axis for the poorer ear, the Board finds that the point of intersection on Table VII requires assignment of a 100 percent rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85(h) (2017).

Considering that the speech recognition scores during this examination may not have been reliable, the Board will also consider evaluation under Table VIa based upon puretone threshold averages only.  See 38 C.F.R. § 4.85(c) (2017).  For the Veteran's right ear, for the average puretone threshold decibel loss falling between 77 and 83, the resulting numeric designation for Table VIa is VII.  For the Veteran's left ear, for the average puretone threshold decibel loss falling between 70 and 76, the resulting numeric designation for Table VIa is VI.

Consulting Table VII, with a numeric designation of VI for the left ear on the axis for the better ear and a numeric designation of VII for the right ear on the axis for the poorer ear, the Board finds that the point of intersection on Table VII requires assignment of a 30 percent rating under Diagnostic Code 6100.  See 38 C.F.R. 
§ 4.85(h) (2017).

In February 2016, the Veteran was afforded a new VA examination for hearing loss, during which the following puretone thresholds were obtained:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
75
75
80
65
LEFT
30
75
80
75
65

The examiner indicated that the puretone test results were valid for rating purposes but that the speech recognition scores were too unreliable.

The examiner noted that the Veteran reported that he wore his hearing aids while hunting, which he was advised not to do; he responded that one shot would not hurt his hearing that much and that he was going to continue to wear them.  The examiner noted that there was the potential for an intercurrent injury due to this conduct.

The examiner opined that the major distinction between the current examination results and those from the December 2015 private examination was the speech recognition scores.  The examiner opined that the speech recognition scores obtained during the December 2015 private examination were not valid because they were not congruent with the Veteran's hearing sensitivity or previous speech scores.  The examiner opined that the inability to obtain reliable speech recognition scores during the current examination was related to a non-organic component.

Accordingly, evaluating the Veteran's hearing loss based upon only puretone threshold average, for the Veteran's right ear, for the average puretone threshold decibel loss falling between 63 and 69, the resulting numeric designation for Table VIa is V.  For the Veteran's left ear, for the average puretone threshold decibel loss falling between 63 and 69, the resulting numeric designation for Table VIa is V.

Consulting Table VII, with a numeric designation of V for the right ear on the axis for the better ear and a numeric designation of V for the left ear on the axis for the poorer ear, the Board finds that the point of intersection on Table VII requires assignment of a 20 percent rating under Diagnostic Code 6100.  See 38 C.F.R. 
§ 4.85(h) (2017).

In March 2016, the Veteran obtained another private audiology examination, which the physician indicated had excellent reliability.  The Veteran's Maryland CNC speech recognition scores were 62 and 34 percent in the right and left ears respectively, and the following puretone thresholds were obtained:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
45
80
85
90
75
LEFT
50
80
85
90
76

Here, the Board will consider evaluation of the Veteran's hearing loss under both tables.  As to evaluation under Table VI, for the Veteran's right ear, by intersecting the average puretone decibel loss falling between 74 and 81with the percent speech discrimination from 60 to 66, the resulting numeric designation from Table VI is VII.  For the Veteran's left ear, by intersecting the average puretone decibel loss falling between 74 and 81with the percent speech discrimination from 0 to 34, the resulting numeric designation from Table VI is XI.

Consulting Table VII, with a numeric designation of VII for the right ear on the axis for the better ear and a numeric designation of XI for the left ear on the axis for the poorer ear, the Board finds that the point of intersection on Table VII requires assignment of a 60 percent rating under Diagnostic Code 6100.  See 38 C.F.R. 
§ 4.85(h) (2017).

As to evaluation under Table VIa, for the Veteran's right ear, for the average puretone threshold decibel loss falling between 70 and 76, the resulting numeric designation for Table VIa is VI.  For the Veteran's left ear, for the average puretone threshold decibel loss falling between 70 and 76, the resulting numeric designation for Table VIa is VI.

Consulting Table VII, with a numeric designation of VI for the right ear on the axis for the better ear and a numeric designation of VI for the left ear on the axis for the poorer ear, the Board finds that the point of intersection on Table VII requires assignment of a 30 percent rating under Diagnostic Code 6100.  See 38 C.F.R. 
§ 4.85(h) (2017).

In April 2016, the RO obtained a VA medical opinion as to whether the March 2016 private audiology examination report was valid for rating purposes.  The examiner responded that it was not because the proper protocol was not followed in that there was no way of knowing whether PB Max was obtained.  It was explained that per the Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations, the testing conditions are standardized so that results can be reproducible.  It was explained that speech recognition scores should not vary extremely unless explained by a medical condition, equipment malfunction, or unreliability due to a non-organic influence.

The examiner noted the variance in speech recognition scores during the two private examinations, which it was opined supported the opinion in the report of the February 2016 VA examination that, for this Veteran, speech recognition scores are not a reliable indicator of hearing disability.

The Board has the responsibility of weighing conflicting medical opinions and may place greater weight on one physician's opinion over another depending upon factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-04 (2008); Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Based upon a careful review of the foregoing, the Board finds that due to the wide variance and unreliability of the Veteran's speech recognition scores as well as the lack of correlation between those scores and the puretone threshold test results, it accepts the VA examiner's certification that speech recognition scores are not appropriate for this veteran.  The Board finds that from April 30, 2012, to June 27, 2017, the Veteran's bilateral hearing loss ranged between 20 and 30 percent disabling under Table VIa.  38 C.F.R. § 4.85(c) (2017).  Hence, giving the benefit of the doubt to the Veteran, a rating of 30 percent based upon hearing acuity of Level VI in each ear, but not higher, is warranted.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


Beginning June 27, 2017

In June 2017, the Veteran was afforded a VA examination for hearing loss, during which the Veteran's speech recognition scores were 70 and 44 percent in the right and left ears respectively, and the following puretone thresholds were obtained:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
75
75
80
68
LEFT
35
75
80
80
68

The examiner indicated that the puretone test results were valid for rating purposes and that the use of the word recognition score in both ears was appropriate for this veteran.

The Veteran reported that his hearing loss impacted him every day because he was unable to talk on the telephone; he had difficultly hearing in restaurants; and he cannot hear electronic tones such as alarm clocks and wristwatch.  He reported that he had to ask people to repeat themselves and, when hunting, he had difficulty hearing animals.  The Veteran reported that he medically retired from commercial piloting because of his hearing loss, and he lost employment opportunities because of it.

Evaluating under Table VI, for the Veteran's right ear, by intersecting the average puretone decibel loss falling between 66 and 73 with the percent speech discrimination from 68 to 74, the resulting numeric designation from Table VI is VI.  For the Veteran's left ear, by intersecting the average puretone decibel loss falling between 66 and 73 with the percent speech discrimination from 44 to 50, the resulting numeric designation from Table VI is VIII.

Consulting Table VII, with a numeric designation of VI for the right ear on the axis for the better ear and a numeric designation of VIII for the left ear on the axis for the poorer ear, the Board finds that the point of intersection on Table VII requires assignment of a 40 percent rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85(h) (2017).

Evaluating under Table VIa, for the Veteran's right ear, for the average puretone threshold decibel loss falling between 63 and 69, the resulting numeric designation for Table VIa is V.  For the Veteran's left ear, for the average puretone threshold decibel loss falling between 63 and 69, the resulting numeric designation for Table VIa is V.

Consulting Table VII, with a numeric designation of V for the right ear on the axis for the better ear and a numeric designation of V for the left ear on the axis for the poorer ear, the Board finds that the point of intersection on Table VII requires assignment of a 20 percent rating under Diagnostic Code 6100.  See 38 C.F.R. 
§ 4.85(h) (2017).

The Board finds that beginning June 27, 2017, the Veteran's bilateral hearing loss has been between 20 and 40 percent disabling.  The Board will not disturb the awarded disability rating of 40 percent based upon hearing acuity of Level VI in the right ear and Level VIII in the left ear as determining using Table VI, and hence, entitlement to an evaluation in excess of 40 percent is not warranted.

Based upon the foregoing, as the preponderance of the evidence is against the claim as to this timeframe, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Extraschedular Rating

The Board also considered whether an extraschedular rating is warranted for service-connected bilateral hearing loss during the period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017).

The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and puretone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  As the Veteran reported during VA examinations, the Veteran's hearing loss disability has manifested in difficulty following group conversations, listening to the television, and difficulty understanding conversations with competing background noise, which causes difficulties functioning in social environments.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria").

In this case, the Veteran's claim was submitted to the Director, Compensation Service, for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1).  In a January 2015 administrative decision, the Director found that the evidentiary record does not demonstrate that the Veteran's service-connected hearing loss (or any other service-connected conditions) presents an unusual or exceptional disability picture as to render impracticable the application of the regular schedular standards.  The Director denied an extraschedular rating for the Veteran's bilateral hearing loss.

Comparing the Veteran's disability level and symptomatology of bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Accordingly, an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2017).

6.  TDIU

Since his May 2012 application for TDIU, the Veteran has consistently contended that he has been rendered unemployable solely due to his service-connected bilateral hearing loss because he had to medically retire as a commercial pilot when his hearing became unsatisfactory.  In the report of the January 2011 VA examination for joints it was recorded that the Veteran retired due to knee pain "and this level of 110 flexion [of the right knee] would cause retirement were he working."  In a July 2017 statement, the Veteran reported that his hearing loss combined with his constant back pain caused him to medically retire from flying.  The Board finds that the competent, credible, and probative evidence of record establishes that the Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.

When the schedular rating is less than total, a total disability rating for compensation may be assigned, when in the judgement of the rating agency, the claimant is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2017).  Such assignment may be assigned if there is only one disability ratable at 60 percent or more or if there are two or more disabilities such that at least one disability is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  The existence or degree of non-service-connected disabilities or previous unemployment status will be disregarded where the percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the claimant unemployable.  Id.  Marginal employment shall not be considered substantially gainful employment.  Id.; see Cantrell v. Shulkin, 28 Vet. App. 382 (2017).

In the event the claimant is unable to secure or follow a substantially gainful occupation due to service-connected disabilities but fails to meet the percentage standards, the matter should be submitted for extra-schedular consideration by the Director, Compensation Service.  38 C.F.R. § 4.16(b) (2017).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2017).

To be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (noting that the level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

In pertinent part, the Veteran is service-connected for:  bilateral hearing loss evaluated as 40 percent disabling; status post total right knee replacement evaluated as 30 percent disabling; tricompartmental osteoarthritis of the left knee, status post total knee replacement evaluated as 30 percent disabling; lumbar degenerative disk disease, status post L4-L5 laminotomies and diskectomies, evaluated as 20 percent disabling; osteoarthritis, right ankle, evaluated as 10 percent disabling.  The Veteran is also service-connected for several noncompensable scars.  His combined rating is 80 percent; therefore, the Veteran's service-connected disabilities satisfy the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a) (2017).

The question for the Board, then, is whether the Veteran is able to secure or follow a substantially gainful occupation as a result of the aggregate effect of his service-connected disabilities.  The Board finds that he is able to secure or follow a substantially gainful occupation.

The Veteran presented a July 1992 letter from his employer to the Federal Aviation Administration (FAA) informing it that the Veteran had been suspended from working due to an inability to hear in the aircraft that he flew.  The Veteran presented a July 1992 letter from the audiologist overseeing his trials with hearing aids that detailed the Veteran's attempts to use two different types of hearing aids in the cockpit environment, neither of which produced satisfactory results.  It was the audiologist's opinion that the Veteran was not able to achieve satisfactory benefit in an occupational setting.

The Veteran presented a November 1992 letter from the FAA advising him that hearing examination results did not meet the medical standards prescribed in Part 67 of the Federal Aviation regulations.  He presented a November 1992 letter advising that his claim for long-term disability benefits had been approved.

During the April 2012 VA examination for hearing loss, the Veteran reported that his hearing loss impacted his hobbies of hunting and fishing in that he had difficulty hearing turkey and elk call.  He reported that he also had difficulty hearing in noise, groups, socially, and the television.  In the report, the examiner opined that while the Veteran had medically retired as a civilian pilot, his hearing loss did not preclude him from other substantially gainful employment.

During the April 2012 VA examination for back conditions, the Veteran reported that he had pain nearly constantly, a dull ache that hardly ever went away.  He reported that when turkey hunting two weeks before, he developed a spasm that put him down the rest of the day.  He reported that he could not carry a backpack or rifle, mow the lawn, or carry a briefcase without his back hurting.  He reported that prolonged sitting increased low back pain, and the examiner noted that he moved frequently while sitting and got up once during examination to walk around room.  The Veteran reported that he was able to scuba dive without pain, and he had a trip planned for June 2012 in Grand Cayman.  He reported that he dove mainly outside the country.  He reported that he gardened, having a greenhouse.

After all of the VA examinations afforded the Veteran in April 2012, the examiner opined that the Veteran should not be considered as having been rendered unable to secure or maintain substantially gainful employment because with reasonable accommodations of his service-connected disabilities he would not be precluded from doing sedentary or even some mildly physical employment.

During the February 2016 VA examination for hearing loss, the Veteran reported that his hearing loss interfered with his ability to socialize, to hear in background noise, to hear animals when hunting, and to watch television and movies.

In a March 2016 statement, the Veteran wrote that he was unable to find employment because of his hearing disability.  In a July 2017 statement, the Veteran reported that his hearing loss combined with his constant back pain both contributed to his inability to gain employment.

In the report of the June 2017 VA examination for back conditions, the examiner indicated that the Veteran's back condition impacted his ability to work in regards to sitting, standing, bending, and lifting.  In the report of the June 2017 VA examination for ankle conditions, the examiner indicated that the Veteran's right ankle condition did not impact his ability to perform any type of occupational task.  In the report of the June 2017 VA examination for knee and lower leg conditions, the examiner indicated that the Veteran's bilateral total knee replacements impacted his ability to work in regards to walking on hard surfaces.

On the Veteran's May 2012 application for TDIU, the Veteran indicated that he had completed three years of college.  There is no evidence of record that he has sought retraining through VA Vocational Rehabilitation or any other training to augment his three years of college education, and the Veteran has not contended otherwise.  On his application, he indicated that he had not tried to obtain new employment since he medically retired in 1992 as a commercial pilot.  Since his application, no evidence has been presented that he has attempted to obtain new employment.  Indeed, it was noted in the report of the April 2012 VA examination for knee and lower leg conditions that the Veteran explained that he did better not to work after his medical retirement because he had long term disability insurance benefits until the age of 65.

The Board finds that the probative evidence of record establishes that the sole reason he retired from being a commercial pilot was due to bilateral hearing loss.  The probative evidence establishes that the Veteran is successful at international travel for recreational purposes, able to continue hunting and fishing, and continue gardening beyond mere maintenance of a lawn despite his service-connected disabilities.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (finding that it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  The medical opinions of record are that, with accommodation, the Veteran is able to work.  The Veteran's inability to work as a pilot due to his service-connected bilateral hearing loss does not necessarily render him unable to secure or follow a substantially gainful occupation.  There is no evidence of record suggesting that the Veteran's service-connected disabilities prevented him from obtaining new training for alternative employment, and the Veteran does not contend otherwise.  The Veteran bears the burden of presenting and supporting his claim with probative evidence that he has been rendered unemployable due to his service-connected disabilities, which he has failed to do.  See 38 U.S.C. § 5107(a) (2012); Fagan v. Shinseki, 573 F.3d 1282, 1286-88 (Fed. Cir. 2009).

In making this determination, the Board does not overlook the Veteran's contention that TDIU is warranted in this case.  A veteran is competent to provide evidence about the symptoms he experiences, and thus, the Veteran's lay statements about the impact of his service-connected disabilities are relevant considerations in determining entitlement.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board notes the evidence of record establishing the Veteran's ongoing struggle with use of hearing aids.  However, without appropriate medical training and expertise, which the Veteran has not demonstrated, he is not competent to assess the impact of his service-connected disabilities on his employability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  As such, the Board lends greater probative value to the medical opinions of record.

Taking into consideration the Veteran's educational background and occupational experience, the Board finds that the competent, probative evidence of record establishes that the aggregate symptoms associated with the Veteran's service-connected disabilities are not of such severity as to render him unable to secure or follow all forms of substantially gainful occupations consistent with his education and experience.  As such, entitlement to a TDIU is denied.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.16, 4.18, 4.19, 4.25 (2017).

Based upon the foregoing, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  Veterans of Foreign Wars of the United States





Department of Veterans Affairs


